Citation Nr: 1047520	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart murmur. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and O.K.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 
1985, from February 1991 to April 1991 (unverified), from June 
1995 to September 1995, and from January 2003 to September 2003 
with additional service with the Army Reserves.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) 
which denied the benefits sought on appeal.

The Veteran testified at an August 2007 travel Board hearing; the 
hearing transcript has been associated with the claims file.

The Board remanded the case to the RO for further development in 
December 2007.  The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records 
held by a Federal department or agency, VA shall continue their 
efforts to obtain these records unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.")

The Veteran's case was remanded in December 2007, in part, to 
obtain the Veteran's outstanding Army Reserve medical records, 
and for verification of all periods of active duty for training 
for the Veteran's Army Reserve service.  A remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 270 (1998).  It appears that the AMC requested 
service treatment records from the VA Records Management Center; 
however, in light of the Veteran's service with the U.S. Army and 
Army Reserve, the AMC should make an additional request with the 
appropriate service department for the Veteran's complete Army 
service treatment records.   

The Board notes, in that regard, that relevant service treatment 
records from the Veteran's periods of active service from January 
1982 to January 1985, and from June 1995 to September 1995 have 
not yet been associated with the file.  Medical evidence of 
record, to include the Veteran's report during her most recent 
July 2010 VA examination, and a June 2004 VA authorized 
examination indicates that the Veteran may have been diagnosed 
with a heart murmur sometime during the 1980s.  As such, the 
Board finds that service treatment records dated during the 
periods identified above would be of great probative value in 
this case.  

Additionally, the Board notes that a chronological statement of 
retirement points from the United States Army Reserve Personnel 
Command shows that, aside from the Veteran's period of active 
service from 1982 to 1985, she earned 7 points for active duty 
for training in 1989.  Aside from her period of active duty in 
1995, she earned between 12 to 24 points for active duty for 
training per year in the 1990s.  Because the Veteran identified 
her diagnosis of a heart murmur as occurring sometime in the 
1980s, and because service treatment records document the 
presence of a heart murmur in 1999; the RO should make an attempt 
to identify the specific dates of the Veteran's active duty for 
training between 1989 and 1999 and especially for the years 1989 
and 1999.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

The RO/AMC should forward the case for a supplemental VA opinion 
to address any additional evidence associated with the claims 
file, including relevant service treatment records and identified 
dates of service.  In a November 2010 statement, the Veteran's 
representative contends that the Veteran's heart murmur may also 
be secondary to her now service-connected PTSD.  As this theory 
of entitlement has not been developed or adjudicated by the 
RO/AMC, the supplemental opinion should also address the issue of 
secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO/AMC 
should ensure that notification is 
provided regarding requirements and 
development procedures necessary to 
substantiate a claim for secondary service 
connection with regard to the Veteran's 
claim for service connection for a heart 
murmur to include as secondary to service-
connected PTSD with major depressive 
disorder.

2.  The RO/AMC should attempt to obtain 
any outstanding service treatment records 
to include Army Reserve service treatment 
records from the appropriate service 
department and/or National Personnel 
Records Center (NPRC) and should continue 
to search for the Veteran's service 
treatment records or obtain confirmation 
that further efforts to locate them would 
be futile.  The Board notes that service 
treatment records from the Veteran's 
periods of active service from January 
1982 to January 1985, and from June 1995 
to September 1995 are not yet of record.

If the search for such records has 
negative results, the RO/AMC should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

3.  The RO/AMC should make an additional 
attempt to obtain verification from the 
appropriate government entity of the 
specific dates the Veteran served on 
active duty for training in the Army 
Reserve between 1989 and 1999 and 
especially the training in which the 
Veteran participated during the years 1989 
and 1999.  If such dates cannot be 
identified, the RO/AMC should place a 
statement to that effect in the claims 
file.

4.  After all available evidence has been 
associated with the claims file, the 
RO/AMC should forward the case to an 
appropriate VA examiner for a supplemental 
VA opinion to address her claimed heart 
murmur.  If such examiner indicates that 
he or she cannot respond to the Board's 
question without examination of the 
Veteran, such should be afforded the 
Veteran.   The claims folder must be made 
available to the examiner for review prior 
to examination.  The examiner must review 
the entire claims file, to include prior 
VA examination reports and any additional 
service treatment records associated with 
the claims file.

The Board notes that the Veteran had 
active duty from January 1982 to January 
1985, from February 1991 to April 1991 
(unverified), from June 1995 to September 
1995, and from January 2003 to September 
2003.  The RO/AMC should also identify any 
verified dates of active duty for training 
with the Army Reserve between 1989 and 
1999.  

The VA examiner should address the 
following:

a).  State, based on the available 
evidence, whether it is at least as likely 
as not that a currently diagnosed heart 
murmur was incurred in or aggravated 
during a period of qualifying service 
(active duty or active duty for training); 

b.)  State whether it is at least as 
likely as not that the Veteran's heart 
murmur is proximately due to, the result 
of, or permanently aggravated by service-
connected PTSD with major depressive 
disorder.

The examiner should note that 
"aggravated" is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The examiner must provide a complete 
rationale for his or her opinions with 
references to the evidence of record.  The 
VA examiner must specifically address any 
relevant findings in the service treatment 
records and should specifically discuss 
the Veteran's reported symptomatology 
during her basic training in 1982 and her 
report indicating that she was first 
diagnosed with a heart murmur sometime in 
the 1980s.

5.  The RO/AMC should review the VA medical 
opinion to ensure that it is complete and 
in compliance with this remand.  If an 
opinion is deficient, the RO/AMC should 
undertake any necessary corrective 
procedures.

6.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  The RO/AMC should specifically 
consider the Veteran's service connection 
claim on a direct and secondary service 
connection basis.  If the benefits sought 
are not granted, the RO/AMC should furnish 
the Veteran and her representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
